           Case 1:20-cv-01391-AWI-EPG Document 18 Filed 02/18/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS,                                      Case No. 1:20-cv-01391-AWI-EPG

12                   Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                          DISMISSAL OF ENTIRE ACTION WITH
13    v.                                                  PREJUDICE

14
      ALI AHMED FARA,                                     (ECF No. 17)
15
                     Defendant.
16

17

18         On February 17, 2021, Plaintiff George Avalos filed a notice of voluntary dismissal of

19    entire action with prejudice. (ECF No. 17.) Defendant has not filed either an answer or a

20    motion for summary judgment. Accordingly, in light of the notice, the case has ended and is

21    dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d

22    688, 692 (9th Cir. 1997). The Clerk of the Court is respectfully directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:     February 18, 2021                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
